Citation Nr: 0534429	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  99-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a cervical spine 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.  

3.  Entitlement to service connection for a claimed bilateral 
shoulder condition.  

4.  Entitlement to service connection for a claimed bilateral 
arm condition.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected post-traumatic headaches with tinnitus.  

6.  Entitlement to a compensable rating for the service-
connected scar of the forehead.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1998 and June 2002 RO decisions.  

The issue of service connection for a low back disorder was 
previously before the Board in September 2000 when the case 
was remanded to afford the veteran a personal hearing.  A 
hearing was held in June 2001.  

In September 2001 the Board remanded the case for due process 
purposes and to obtain additional clinical information.  

In June 2002, the RO denied additional claims.  The veteran 
filed a notice of disagreement with the additional issues 
that in June 2002.  A Statement of the Case (SOC) was issued 
in September 2002.  A substantive appeal, dated in October 
2002, was received at the RO in February 2003.  

The Board remanded the case to the RO for additional 
development of the record in October 2003.  

In November 2004 the veteran's file was permanently 
transferred from the RO in St. Petersburg, Florida to the RO 
in Columbia, South Carolina.  A personal hearing was held in 
October 2005.  

In November 1998, the RO determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a low back and cervical spine disability and 
then denied the claim on the merits.  

Nevertheless, although the RO may have determined that new 
and material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The now reopened claims of service connection for 
disabilities of the low back and cervical spine, as well as 
service connection for bilateral shoulder and arm 
disabilities, and increased ratings for service-connected 
scar and headache are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a February 1997 decision, the RO denied the veteran's 
claim of service connection for a cervical spine and low back 
condition.  No timely appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claims and, as such, is so significant that it must be 
considered to decide the merits of the claims.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a cervical spine 
condition.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West Supp. 
2005); 38 C.F.R. § 3.156(a) (2001).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back condition.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims, the Board notes that 
the RO issued letters dated in November 2001, November 2004, 
and January 2005 that informed the veteran of the medical and 
other evidence needed to substantiate his claims and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the September 2002 SOC and the February 2005 Supplemental 
Statement of the Case (SSOC), the RO provided the veteran 
with the pertinent rating schedule provisions regarding his 
claims for service connection and reopening previously denied 
claims upon receipt of new and material evidence.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that was completed in May 2002, as well as 
personal hearings that were held in June 2001 and October 
2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.


New and material evidence to reopen the claims for service 
connection for
 a low back and cervical spine condition

The veteran is seeking service connection for the disorders 
of the low back and cervical spine.  

The record reflects that the veteran's claim was denied by 
the RO in a February 1997 decision.  The RO essentially 
concluded that the veteran's claimed cervical and lumbar 
conditions were not shown in-service or within one year from 
discharge from service. 

That decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  In order to reopen the claim, new and material 
evidence must have been submitted by the veteran.  

While the RO appears to have reopened the veteran's claims of 
service connection for low back and cervical spine 
conditions, and to have considered the claims on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material 
evidence analysis in claims involving prior final decisions.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2005)).  
However, this change in the law is not applicable in this 
case, because the veteran's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

Since filing to reopen his claim, the veteran has submitted a 
March 1999 letter from a private neurosurgeon who concluded 
that the veteran did not have neck or back pain prior to the 
in-service motor vehicle accident, but that accidents of the 
nature described by the veteran, "can certainly produce 
spondylolysis which over a long time frame can secondarily 
result in spondylolisthesis."  

The physician concluded that the veteran's back condition 
relates directly to the accident he sustained in March 1962.  

The veteran has also submitted private medical evidence dated 
from 1995 to 1998 that reflects treatment for cervical pain.  

In a June 1995 treatment record, the veteran reported that he 
did not know when his neck and shoulder pain began but that 
he noticed it after excessive right arm use.  Noted in the 
record was the 1962 motor vehicle accident as well as two 
childhood incidents where the veteran fell on this neck and 
right shoulder.  

Further, the veteran testified at a personal hearing in June 
2001.  The veteran has testified that his lumbar condition 
was present during his active duty service, although it was 
not documented in his service medical records.  He stated 
that following the motor vehicle accident he felt leg pain 
from his low back and neck and shoulder pain.  

The veteran testified that following his military discharge 
he sought medical treatment for his back conditions, however, 
those records are unavailable for review.  The veteran 
reported a continuity of back, neck, and shoulder pain since 
the in-service motor vehicle accident that later required 
physical therapy, cortisone injections, and lumbar fusion.  

Also of record is a report of VA examination dated in May 
2002.  The examiner opined that the veteran's service medical 
records are silent for any type of medical management and 
that "it is just as likely as not that his low back 
condition could be from another event."  

The examiner concluded that there was no adequate 
documentation in the service medical records to establish 
causation to the motor vehicle accident.  

In June 2005, the veteran submitted a letter from his 
treating physician in which the physician opined that the 
veteran's low back disc disease is at least as likely as not 
related to the in-service auto accident.  

The physician also related the veteran's cervical pain to 
this accident.  The physician noted his review of the 
veteran's service records as well as the previous evaluation 
from the veteran's neurologist reported in September 1998.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claims of service 
connection for a low back and cervical spine condition.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a cervical spine disability, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disability, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

With respect to the now reopened claims of service connection 
for low back and cervical spine conditions, the record 
contains medical evidence of current spinal disabilities and 
the veteran's testimony of present low back and cervical 
spine pain and limited motion that he has experienced since 
the in-service motor vehicle accident.  

With respect to the veteran's service connection claims for a 
bilateral shoulder and bilateral arm condition, the Board 
finds that further development is necessary in order to 
fairly decide these claims.  

In this regard, the veteran testified that he sustained upper 
body and head trauma during an in-service motor vehicle 
accident.  While the veteran's service medical records 
document treatment for the highest priority injury, namely, 
lacerations to the head and face from the impact with the 
windshield, there is no treatment for the orthopedic 
conditions the veteran experienced from the accident.  

Further, with respect to the veteran's other service 
connection claims for a bilateral shoulder and arm 
conditions, the Board finds that the veteran must be afforded 
another VA examination to fully consider and address the 
nature and likely etiology of his claimed low back, cervical 
spine, bilateral shoulder, and bilateral arm disorders.  

In this regard, the veteran's treating physician related his 
orthopedic conditions to the in-service motor vehicle 
accident.  This opinion corroborates a prior opinion that 
also found that the veteran's low back disorder was the 
result of the in-service injury.  

However, the VA examiner opined that since no back conditions 
were reported or treated in service, it was just as likely 
that his claimed conditions are due to some other event.  

In this case, VA is required to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Based on the veteran's hearing testimony, it appears that the 
veteran receives on going treatment for his orthopedic 
conditions.  As such, the RO has a duty to obtain any 
outstanding medical evidence that could be relevant to his 
service connection claims.  

In addition, the veteran is rated 10 percent for post-
traumatic headaches with tinnitus under 38 C.F.R. § 4.121, 
Diagnostic Code (DC) 8045 and 0 percent (noncompensable) for 
scar of the forehead under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  He essentially contends that his service-connected 
disabilities are more severe than contemplated by the ratings 
currently assigned under DC's 8045 and 7800.

In a February 1997 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected headaches, effective from October 7, 1996, the date 
of his increased rating claim.  The RO based this increase on 
findings reported on VA examination in January 1997.  

Given the veteran's complaints that his headache disability 
has worsened and the fact that veteran has not underwent a VA 
compensation examination for the purpose of evaluating his 
service-connected post-traumatic headache disability since 
1997, the Board finds that further development is necessary.  

Under these circumstances, a VA compensation examination is 
required to ascertain the current level of severity of the 
veteran's service-connected disabilities.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2005); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

In that same RO decision, the veteran's noncompensable 
evaluation for service-connected scars was continued.  The 
veteran has complained of increasing pain and tenderness in 
the area of the scar with some limitation of motion.  As 
such, a VA examination is warranted to provide a more 
complete disability picture.  

The Board notes that during the course of the appeal, 
effective on August 30, 2002, substantive changes were made 
to the schedular criteria for evaluating skin disabilities, 
as defined in 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The veteran was notified of this 
regulatory change in a February 2005 SSOC.  

Accordingly, the RO should review both the pre- and post- 
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's service-connected scar.   The 
amended rating criteria may be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain any medical treatment records 
for the any low back, cervical spine, 
bilateral shoulder, and/or bilateral arm 
condition and the service-connected scar 
and headache disabilities from VA for the 
period from 2002 to the present.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected post-
traumatic headache with tinnitus 
disability.  The entire claims file must 
be made available to the examiner(s) 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner(s) should describe all symptoms 
of the veteran's post-traumatic headache 
with tinnitus disability.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
laceration scar of the forehead 
disability.  The entire claims file must 
be made available to the examiner(s) 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner(s) should describe all symptoms 
of the veteran's scar.  The examination 
report should include measurements of the 
scar area and any limitation of motion due 
to pain.  The examiner should also address 
the degree and nature of any functional 
loss related to the veteran's scar 
disability.  

4.   The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed low back, cervical spine, 
bilateral shoulder and bilateral arm 
conditions.  The examination report, or an 
addendum to the report, should reflect 
whether the examiner undertook a review of 
the claims folder.  All indicated testing 
should be performed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran currently has a low back, cervical 
spine, bilateral shoulder, and/or 
bilateral arm disability due to disease or 
injury that was incurred in or aggravated 
by his period of active duty, to include a 
1962 motor vehicle accident.    The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

5.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claims service connection and increased 
ratings in light of the applicable 
criteria.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations.  They should be given a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________               
_____________________________
	ALAN S. PEEVY	       	LAWRENCE M. SULLIVAN
	Veterans Law Judge,			 Veterans Law Judge,
	Board of Veterans' Appeals			Board of Veterans' 
Appeals



	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


